Scates, Justice, delivered the following dissenting opinion: The Court below, upon motion of the State’s Attorney, and an inspection of the order awarding the change of venue, dismissed the cause from the docket, conceiving that it had a right, under the statute, to determine the regularity of the proceedings, and the sufficiency of the causes for which the change was awarded. The third section provides, that “All questions concerning the regularity of proceedings, in obtaining changes of venue, and the right of the Court to which the change is made, to try the cause and execute the judgment, shall be considered as waived after trial and verdict; and should the party omit to place his exception to the change upon record, in the Court awarding it, he may nevertheless, it seems to me, do so at any time, before trial and verdict, in the Court to which the cause is sent, and which, if the Court receiving it has no power to decide upon it, would present the anomaly of a court of general jurisdiction becoming a mere prothonotary, to note and enter questions, without any right or power to decide them. Such, in my opinion, cannot be the meaning of the legislature, or the true construction of the act. The right of the party to raise this question of regularity, &c., is synonymous with the power and juristion of the Court where it is raised, to decide it.” The language of the act raises the exclusion of a conclusion. If it is to be considered as waived after trial and verdict, the conclusion that it is waived at any time before, is excluded. Therefore the State’s Attorney had the right, and did object to the jurisdiction and cognisance of the cause by the Perry Circuit Court. If the right of the party and the power of the Court are synonymous, therefore the Perry Circuit Court had the power to decide on the regularity of the proceedings, and the sufficiency of the causes. The objection to the change, by the plain language and necessary inference of the act, is open, until trial and verdict. Any other construction would cut off the party from his objection, unless raised and entered in the Court awarding the change; yet trial and verdict might be delayed for years. I can come to no other conclusion, than that the party can exercise the right, at any time before trial and verdict, in the Court to which the venue is changed ; and if the proceedings are not regular, and the causes sufficient for changing it, from which the right of the Court to try appears, then the Court may refuse to take jurisdiction, and dismiss it. It is no answer to say that it is in the nature of an appeal and revision by one coordinate jurisdiction, over the acts and decisions of another. If it be, it is given by this statute, in this case, to which, therefore, as such, there can be no objection. Every court has the power of determining, in the first instance, its jurisdiction, either as to the persons of the suitors, die cause of action, or the mode of instituting the suit, or bringing it into the court, and until it takes, or declines to take jurisdiction, no other court, high or low, can interpose, to compel it to proceed or desist. Can, therefore, the order of the St. Clair Circuit Court, prejudge or conclude, by its order awarding the change, the power of the Perry Circuit Court to determine whether this cause has been brought into that Court in a manner, and under circumstances, which will give it jurisdiction, not of the crime of murder, but over the person of one committing, and over a crime committed, in another county ? This brings me to the second proposition, that is the jurisdiction. The venue of crimes, at the common law, is local. (1) We have adopted the common law, (1) therefore it is local here, except so far as we have made it wholly or partially transitory by statute. The statute has made it partially transitory under particular circumstances ; where the offence is committed on county lines; where goods are stolen in one county and carried into another; where the inception of the crime is in one county, and its consummation in another; and like cases. (2) But it has not changed it where it is wholly consummated in one county. Of this offence, then, no other than the St. Clair Circuit Court could take cognisance. How, then, can that Court be divested and another invested with jurisdiction of this person and this offence? By change of venue according to the statute. The statute (3) has provided that where these causes exist, to wit, prejudice in the minds of the inhabitants, or the judge, and it is made to appear, by petition verified by affidavit, the venue shall be changed to the “ next nearest county where the causes complained of do not exist.” Can there be any discretion here to part with that jurisdiction, by consent of the parties, unless the existence of the causes that will divest it, are made to appear, not by consent, but .by the oath of the party ? As well might the plaintiff here, and the State’s Attorney consent that the crime was committed in Perry, and prefer a bill before the grand jury of that county. If this fact should appear upon trial, before the traverse jury, would the consent and admission of the defendant and State’s Attorney, authorize the Court to instruct the jury that he might be found guilty ? Again, is not the power of the Court in awarding the change, limited and prescribed “to the next nearest county where the causes complained of do not exist?” The causes do not, and may not appear, if consent that sufficient causes exist, is sufficient. Are they the prejudice of the Court, and must it go out of the Circuit ? Are they prejudices in the minds of the inhabitants, in one county only, and must it go to the next nearest ? Is it immaterial whether they exist at all or not, so the parties agree that there are causes existing which induce the wish, on their part, to change it ? Here the jurisdiction over the person and cause of a local offence, is divested out of one Court, and invested in another, by the mere act and consent of the parties. Yet the rule of law is well settled, that consent will not give jurisdiction. It is no answer to say that it is hut dispensing with an onerous duty on the defendant. Until that burthen is assumed and discharged, the Court cannot part with its jurisdiction over that offence, acquired by the return of the bill by the grand jury. A consents that he will dispense with an affidavit and capias, and surrenders himself into the custody of the sheriff, at the suit of B, and with B’s approbation. Would any court hesitate to discharge him from custody upon habeas corpus ? And yet they would not discharge his person out of the custody of a court having legal jurisdiction over it; and here it would but be dispensing with the burthen of the plaintiff, in making his affidavit, and suing out his process, by which, and, I think, by which alone, that kind of jurisdiction could be acquired. I am of opinion that the Perry Circuit Court had the right to enquire into and determine the regularity of the proceedings in, and the sufficiency of the causes for, changing the venue, and that it could not take jurisdiction of the person of the defendant, or of this crime, under the circumstances of this cause, as presented in the record here. Peremptory Writ of Mandamus awarded.   1 Chit. C. L. 377 et scq.    R. L. 425; Gale’s Stat. 440.    R. L. 213; Gale’s Stat. 232.    R. L. 607; Gale’s Stat. 682.